Citation Nr: 0705856	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a signed statement dated in March 2005, the veteran asked 
to "appear personally before the Board and give testimony 
concerning [his] appeal (T.V. video) at the [RO]".  

The veteran has the right to be heard, and the Board cannot 
proceed before the veteran is afforded the desired hearing.

The RO should ascertain whether the veteran would like to be 
scheduled for a video teleconference hearing or whether he 
wishes to testify before a Veterans Law Judge (VLJ) in person 
and schedule the appropriate hearing.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Ask the veteran whether he wishes to 
testify at a hearing before a VLJ via 
video teleconference or whether he desires 
an in-person hearing before a VLJ at the 
RO and then schedule the requested 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


